Title: From George Washington to the Board of War, 19 November 1779
From: Washington, George
To: Board of War


        
          Gentln
          Hd Qrs West-point 19 Novr 1779
        
        I have duly received your several favors of the 25th of Octbr and the 2d 8th 10th and 13th of this month.
        The boards idea of stopping the bringing forward the several loans mentioned in their letter of the 10th falls in perfectly with mine; And it might also be prudent to diminish at least to their old quantity those accumulated at Philadelphia. With regard to prosecuting the casting of shells beyond the period to which the furnaces have been limited, I should think it very advisable. We should not be without a quantity on hand sufficient for such an enterprize as has been in contemplation and which we may not be able to procure hereafter on better conditions. Besides a principal expence is already incurred by putting the furnaces in blast.
        I wish it was in my power to give the stores at Trenton—Philadelphia, and the Head of Elk the protection suggested by the board. In the present collected state of the enemy’s force at New-York we are obliged to take our measures with an eye to this circumstance Here We must leave a large garrison, in order that we may move to such a distance as affords the prospect of our being subsisted during the winter. This and the cover we must unavoidably give to the Country will greatly reduce our main body. But When we add to this the number of our troops whose times of service expire with the year between this and the Month of March & in that Month the board will see the impossibil[it]y of making even a small detatchment for the above purpose.
        The board will be pleased to issue commissions for the gentlemen mentioned in the inclosed nomination, for the State of Virginia. I am &c.
        
          G.W.
        
       